DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 5-6, 8 are currently amended.
Claims 2-4, 7, 9-18 are original.
Claims 19-20 are cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12, 14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359), and further in view of Wang (CN 106807712).
Regarding claim 1, Zambrana discloses: an apparatus (see apparatus of title), comprising:
	A transparent chamber (the chamber of Zambrana is transparent to microwave radiation – see densification chamber/vessel 10 of pp. 16, ll. 10-18 – and therefore satisfies the broadest reasonable interpretation of a transparent chamber) having a space therein (the chamber of Zambrana has a containing space – see Figs.) for containing an object (what follows is an intended use of the chamber) for containing an object while heating under vacuum (see vacuum atmosphere of pp. 2, ll. 26; heating rate of pp. 2, ll. 7);
	At least one directed energy source (see microwave energy source of pp. 2, ll. 4 and microwave furnace of pp. 2, ll. 26 and first microwave energy source of pp. 8, ll. 9-10);
	A cap on the transparent chamber (see top of chamber, cover 1 of Fig. 2; detailed on pp. 16, ll. 10-18);
	A connection (first port 9 of pp. 16, ll. 21) between the transparent chamber and at least one vacuum (vacuum source of pp. 16, ll. 21).  
	Zambrana does not disclose: the transparent chamber comprising a side wall, formed from a transparent material, the transparent material transparent to light.
	Reasonably pertinent to the problem Applicant was trying to solve regarding visible light penetrating the chamber, Wang discloses: a chamber with a side wall that is a transparent observation window (see equivalent abs).
	To add the transparent observation window of Wang to the chamber of Zambrana had the benefit that it allowed the operator to view the interior of the chamber and was a suitable design for the chamber of Zambrana, thereby improving the efficiency and lengthening service life of the apparatus (see advantages section).
	It would have been obvious to one of ordinary skill in the art to combine the transparent side window / observation window of Wang to the chamber of Zambrana to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved efficiency and lengthened service life of the apparatus.
	Regarding claim 12, the combination Zambrana / Wang discloses: wherein the apparatus includes a temperature sensor (see temperature sensor 26 of Fig. 4 detailed description of Zambrana).
Regarding claim 14, the combination Zambrana / Wang discloses: wherein the at least one directed energy source comprises a solid-state laser (Examiner has interpreted that the solid state microwave source is capable of satisfying the broadest reasonable interpretation of a laser – see microwave source of pp. 7, ll. 21 of Zambrana).
	Regarding claim 17, the combination Zambrana / Wang discloses: a 3D printer comprising the apparatus of claim 16 (the apparatus of Zambrana manufactures 3D objects – see pp. 11, ll. 31, and therefore, satisfies the broadest reasonable interpretation of a 3D printer).
	Regarding claim 18, the pump of Zambrana in the combination Zambrana / Wang satisfies the claimed features (see vacuum pump 25 of pp. 18 is interpreted as capable of being turned off to create pressure within the chamber).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of Wang (CN 106807712), and Bi (US 2003/0203205).
Regarding claim 2, the combination Zambrana / Wang does not disclose: wherein the connection extends through the cap.
In the same field of endeavor of structural fabrication (see title, abs) as Zambrana, Bi discloses: wherein the cap includes ports/connections (see 708 of [0335]) which extend through the cap.
To add the port of Bi to the additive manufacturing apparatus of Zambrana had the benefit that it allowed for the improved reactor for light reactive deposition with vapor precursors, aerosol precursors and combinations thereof ([0266]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the cap with passthrough of Bi to the vacuum chamber of Zambrana to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of reactor design for light reactive deposition with vapor precursors.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of Wang (CN 106807712), and Triumf (CA 2991516).
Regarding claim 3, the combination Zambrana / Wang does not disclose: wherein the apparatus further includes a second cap on the transparent chamber.
In the same field of endeavor of vacuum chamber design as Zambrana (see title, abs) and Applicant’s claims, Triumf discloses: a vacuum chamber with a plurality of caps (see spaced-apart bores 23 and cap screws 24).
To add the plurality of caps / covers of Triumf to the vacuum chamber of Zambrana was a suitable design for the apparatus and a mere duplication of essential working parts.  See MPEP 2144.04(VI)(B) regarding the obviousness of duplications of essential working parts.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the multiple caps/bores of Triumf with the vacuum chamber of Zambrana to arrive at the claimed invention before the effective filing date because doing so had was a suitable design for the vacuum chamber and was a mere duplication of essential working parts.

  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of Wang (CN 106807712), and George (US 2957064).

Regarding claim 4, the combination Zambrana / Wang does not disclose: wherein the transparent chamber is cylindrical in shape.
In the same field of endeavor of vacuum chamber design as Zambrana (see title, abs), George discloses: a transparent vacuum chamber that has a cylindrical shape (see transparent cylinder 1 and chamber 6).
To combine the cylindrical shape of the transparent cylinder of George with the vacuum chamber of Zambrana was a suitable configuration for the vacuum chamber.  Furthermore, it was an obvious change in shape/configuration of the chamber, which has been held as obvious (see MPEP 2144.04(IV)(B) regarding the obviousness of changes in shape/configuration).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the cylindrical transparent chamber of George with the vacuum chamber of Zambrana to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was a suitable design for the vacuum chamber, and was an obvious change in shape/configuration of the vacuum chamber.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of Wang (CN 106807712), and Ljungblad (WO 2019/185642).
Regarding claim 5, the combination Zambrana / Wang does not disclose: wherein the transparent chamber is formed from quartz.
In the same field of endeavor of vacuum chamber design as Zambrana (see title, abs), Ljungblad discloses: wherein the transparent vacuum chamber is made from synthetic quartz (see pp. 9, ll. 6).
To select the quartz transparent chamber of Ljungblad in the vacuum chamber of Zambrana was a suitable design for its intended uses and allowed for the radiation source to not need free line-of-sight to the powder bed (pp. 9, ll. 6-8).
It would have been obvious to one of ordinary skill in the art to combine the quartz transparent vacuum chamber of Ljungblad with the vacuum chamber of Zambrana to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the radiation source to not need line-of-sight to the powder bed.
Regarding claim 6, the combination Zambrana / Wang / Ljungblad discloses: wherein a thickness of the quartz (see quarts of Ljungblad) is sufficient to handle pressurization created by the at least one vacuum (manner of operating / intended use recitation not required to meet the claimed subject matter – see MPEP 2114 regarding the manners of operating / intended uses not limiting or adding patentable weight to apparatus and product claims).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of Wang (CN 106807712)¸ and Berishvili (WO 2019/224564).
Regarding claim 7, the combination Zambrana / Wang does not disclose: wherein the cap comprises stainless steel.
In the same field of endeavor of vacuum chamber design as Zambrana (see title, abs), Berishvili discloses: a vacuum tight stainless-steel vacuum chamber housing (see housing 29 of stainless steel in Fig. 3 description).
Stainless steel was a known material for the manufacture of vacuum chamber housings and was a suitable design for the construction of the cap.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the stainless steel material of Berishvili with the vacuum deposition chamber cap / cover of Zambrana to arrive at the claimed invention before the effective filing date because doing so was a suitable design / material for its intended use.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of Wang (CN 106807712), and Daugherty (US 2005/0121143).
Regarding claim 8, the combination Zambrana / Wang does not disclose: wherein the cap and transparent chamber are polished to provide a tight seal.
Reasonably pertinent to the problem Applicant and Zambrana were trying to solve regarding vacuum chambers (see title, abs, [0026]), Daugherty discloses: wherein the cap and transparent chamber are  polished (see dovetail groove 310 of [0026] – interpreted as crimped/machined/polished as understood by one of ordinary skill in the art – see polished ring portion 315, Id.).
To select the polished portions of Daugherty in the vacuum chamber of Zambrana would have improved the vacuum sealing of the apparatus (Id.).
It would have been obvious to one of ordinary skill in the art to combine the polished components of Daugherty with the vacuum chamber apparatus of Zambrana to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the vacuum sealing of the apparatus.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of Wang (CN 106807712), and Josephy (US 2003/0178734).
Regarding claim 9, the combination Zambrana / Wang does not disclose: wherein the transparent chamber is coated on an inside (what follows is an intended use / manner of operating) to reflect all wavelengths of light except wavelengths from the at least one directed energy source.
In the same field of endeavor of vacuum chamber design (see title, abs) as Zambrana (see title, abs), Josephy discloses: wherein the vacuum chamber is coated with reflective metal layers to form mirror-like surfaces for some wavelengths (see claim 29).  That the wavelengths are tuned to the operating wavelengths of the laser is considered a manner of operating or intended use of the apparatus.  
To select the reflective metal coating of Josephy in the vacuum deposition apparatus of Zambrana would have been a suitable design for the vacuum chamber and improved the reflectivity of the transparent chamber (Id.).
It would have been obvious to one of ordinary skill in the art to combine the reflective coating of Josephy with the vacuum chamber of Zambrana to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved reflectivity in the transparent chamber.
Regarding claim 10, the combination Zambrana / Wang / Josephy discloses: wherein the surface of the vacuum chamber is coated with aluminum flakes (see Josephy claim 29), which is interpreted as satisfying the broadest reasonable interpretation of a dielectric stack (aluminum has a dielectric constant different from air and free space and therefore is a dielectric stack).
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of Wang (CN 106807712), and Elfstroem (US 2016/0311021).
Regarding claim 11, the combination Zambrana / Wang does not disclose: wherein the at least one directed energy source comprises: a plurality of lasers positioned around the transparent chamber, the plurality of lasers configured to provide a uniform energy pattern on the object.
In the same field of endeavor of vacuum chamber design (see title, abs, [0049]) as Zambrana, Elfstroem discloses: wherein there are a plurality of laser beams (see plurality of laser beam sources of [0049]).
To select the plurality of laser beam sources as in Elfstroem in the vacuum chamber of Zambrana had the benefit that it was a suitable design for the vacuum chamber and was a mere duplication of essential working parts.
It would have been obvious to one of ordinary skill in the art to combine the plurality of laser beams of Elfstroem with the vacuum chamber of Zambrana to arrive at the claimed invention before the effective filing date because doing so was a mere duplication of essential working parts.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of Wang (CN 106807712), and Gug (CN 107498043).
	Regarding claim 13, Zambrana discloses: wherein the apparatus includes a control system (see control system of pp. 8, ll. 3-8), the control system operatively connected to the temperature sensor (see temperature/thermal profile control, Id.) and the at least one directed energy source (see microwave energy source of cited portion of pp. 8).
The combination Zambrana / Wang is silent as to whether its control system is open or closed loop, and therefore does not disclose:  wherein the control system is a closed loop system.
In the same field of endeavor of vacuum chamber design in manufacturing systems (see title, abs) as Zambrana, Gug discloses: wherein the control system is a closed loop system (see abs).
To add the closed loop controller system of Gug to the vacuum chamber controller of Zambrana had the benefit that it allowed for precise, real-time control of the dynamic stability of the moulding piece temperature field, thus ensuring shaping quality (Id.).
It would have been obvious to one of ordinary skill in the art to combine the closed loop controller of Gug to the vacuum chamber of Zambrana to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for precise, real-time control of the dynamic stability of the moulding piece temperature field, thus ensuring shaping quality.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of Wang (CN 106807712), and Tran (US 10299722).
Regarding claim 15, the combination Zambrana / Wang does not disclose: wherein the apparatus is configured to increase/decrease volume of the space.
In the same field of endeavor of vacuum chamber design as Zambrana (see title, abs), Tran (US 10299722) discloses: wherein the chamber volume can be dimensionally changeable (col. 64, ll. 49).
To add the dimensionally changeable chamber of Tran to the vacuum chamber of Zambrana had the benefit that it allowed for the ability to tailor the mixture to satisfy a wide variety of physical specifications in either the flowable or stable state (col. 64, ll. 51-53).
It would have been obvious to one of ordinary skill in the art to combine the dimensionally changeable container of Tran with the vacuum chamber of Zambrana to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the ability to tailor the mixture to satisfy a wide variety of physical specifications in either the flowable or stable state.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zambrana (WO 2018/031359) and further in view of Wang (CN 106807712), and Carbone (US 2005/0173380).
Regarding claim 16, the combination Zambrana / Wang does not disclose: a plate within the transparent chamber wherein the plate is configured to travel along a z-axis.
In the same field of endeavor of vacuum chamber design as Zambrana (see title, abs), Carbone discloses: a vacuum chamber with a three-axis movable stage (see abs – three-axis movable stages are more likely than not capable of travel along a z-axis).
To combine the z-axis translating stage of Carbone to the vacuum chamber of Zambrana had the benefit that it allowed for the improvement of deposition rate ([0014]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the translating z-axis stage of Carbone with the vacuum chamber of Zambrana to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of deposition rate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743